Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 15, 1976, convicting him of attempted criminal possession of a dangerous weapon, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to suppress certain physical evidence. Judgment reversed, on the law, motion to suppress granted, and indictment dismissed. The seizure objected to by the defendant cannot pass constitutional muster under People v Cantor (36 NY2d 106) and People v Allende (39 NY2d 474). Hopkins, Acting P. J., Cohalan, Damiani and Hawkins, JJ., concur.